UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7307



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SEAN MCKARN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-11, CA-00-194-5)


Submitted:   November 27, 2002         Decided:     December 20, 2002


Before WILKINS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean McKarn, Appellant Pro Se.    Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sean McKarn seeks to appeal the district court’s order denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).           We have

reviewed the record and conclude for the reasons stated by the

district court that McKarn has not made a substantial showing of

the denial of a constitutional right. See United States v. McKarn,

Nos. CR-99-11; CA-00-194-5 (N.D.W. Va. July 26, 2002). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2